RULEY, JUDGE:
On May 15, 1979, the claimant was driving his motorcycle north on West Virginia Route 52 between Crum and Steptoe when he hit a pothole, causing him to run into a ditch. This pothole was at the end of a series of holes, and the claimant was traveling at approximately 53 miles per hour. The claimant seeks to recover damage to his motorcycle and clothes in the sum of $531.70.
According to the claimant’s undisputed testimony, the pothole was three feet long, four inches wide, and several inches deep. He also testified that this particular hole was one of several holes that had been cleaned out by Department of Highways employees three days previous, prior to patching, and had been left unguarded and without any warning sign.
While the foregoing facts adequately establish negligence on the part of the respondent, it is also true that the claimant had traveled over the highway several times while the holes were there and admitted knowledge of the hazard posed by them. He even admitted knowledge of the particular hole he hit, but said that he had forgotten about it and had driven into it because he was glancing at his speedometer. In view of these circumstances, it appears that the claimant himself was guilty of negligence which equaled or surpassed that of the respondent; therefore, this claim must be denied. Bradley v. Appalachian Power Co., ....W.Va., 256 S.E.2d 879 (1979).
Claim disallowed.